Case 2:19-cv-13776-DPH-APP ECF No. 1 filed 12/23/19       PageID.1   Page 1 of 30




                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF MICHIGAN
                      SOUTHERN DIVISION – DETROIT

FENF, LLC,                                 )
                                           )
      Plaintiff,                           )   Civil Action No.: 2:19-cv-13776
                                           )
vs.                                        )
                                           )
AMERIGO VESPUCCI, LLC                      )   JURY TRIAL DEMANDED
d/b/a GRAND CANYON VIBE                )
                                           )
      Defendant.                           )
                                           )

                                 COMPLAINT

      Plaintiff FenF, LLC (“FenF”), by its undersigned attorneys, alleges the

following for its Complaint against Defendant Amerigo Vespucci, LLC d/b/a

Grand Canyon Vibe (“Defendant”):

                                     Parties

      1.     FenF is a limited liability company organized and existing under the

laws of Michigan and having a place of business located at 8155 Huron River

Drive, Dexter, Michigan 48130.

      2.     On information and belief, Defendant is a limited liability company

organized and existing under the laws of Wyoming and having a place of business

at 30 N. Gould Street, Suite R, Sheridan, WY 82801.




                                        1
Case 2:19-cv-13776-DPH-APP ECF No. 1 filed 12/23/19          PageID.2    Page 2 of 30




                              Jurisdiction and Venue

      3.     This Court has subject matter jurisdiction under 28 U.S.C. §§ 1331

and 1338, as well as 15 U.S.C. § 1121, because this action arises under the

trademark laws of the United States (Title 15 Chapter 22 of the United States

Code), and the copyright laws of the United States (Title 17 of the United States

Code).

      4.     This Court has personal jurisdiction over Defendant because

Defendant has conducted and continues to conduct business in this judicial district

and, upon information and belief, has engaged in activities related to FenF’s claims

of trademark and copyright infringement that establish minimum contacts with the

state of Michigan, including having committed acts of trademark infringement,

copyright infringement and false description in this judicial district, and the

exercise of personal jurisdiction over Defendant is reasonable and fair. Personal

jurisdiction over Defendant may be established under Fed. R. Civ. P. 4(k).

      5.     Venue is proper in this judicial district pursuant to 28 U.S.C. § 1391.

                               Common Allegations

      6.     FenF sells foot products that are designed for relaxation of the feet

and toes and to help relieve and prevent various foot and toe ailments including

hammertoes, flat feet, bunions, poor circulation, plantar fasciitis, and crossed toes.




                                          2
Case 2:19-cv-13776-DPH-APP ECF No. 1 filed 12/23/19       PageID.3   Page 3 of 30




      7.    FenF sells a line of YOGA TOES® products, including a Yoga

Toes® GEMS® Product (hereafter the “GEMS® Product”) in various on-line

outlets including through its website (www.yogatoes.com) as well as through on-

line retailers such as Amazon.com.

      8.    The GEMS® Product sold by FenF includes upstanding posts made of

an elastic material. Each of the upstanding posts has a faceted gemstone handle at

a free end thereof. A representative photograph of the GEMS® Product is shown

below in photograph A.




                         A: FenF’s GEMS® Product


      9.    FenF’s GEMS® Product has been featured on television shows such

as Rachel Ray, Dr. Oz and The Today Show featuring Kathy Lee and Hoda.

      10.   FenF’s GEMS® Product has also been featured in publications such

as The Wall Street Journal, New York Magazine, and Oprah Magazine.


                                        3
Case 2:19-cv-13776-DPH-APP ECF No. 1 filed 12/23/19      PageID.4   Page 4 of 30




      11.   At all relevant times since at least December 2010, FenF has been

using the trade names YOGA TOES®, YOGATOES ® and GEMS® in connection

with the advertising, marketing, promotion, and sale of its GEMS® Product.

      12.   FenF packages its GEMS® product in a clear clamshell package

having an insert cart prominently displaying the YogaToes® and GEMS® marks.

A representative photograph of the GEMS® product in its packaging is shown in

photograph B.




                  B. FenF’s GEMS® Product in clamshell packaging



      13.   Each GEMS product also bears the YogaToes® mark as shown in

Photograph C.




                                       4
Case 2:19-cv-13776-DPH-APP ECF No. 1 filed 12/23/19         PageID.5    Page 5 of 30




                                                              .

                         C. Photograph of FenF’s GEMS® Product

         14.   FenF has spent over $5 Million dollars in promoting its Yoga Toes®

products including the GEMS® Product.

         15.   As a result of FenF’s sales, advertising, and the quality and

uniqueness of its Yoga Toes® line of products, including its GEMS ® product,

FenF has been the number 1 seller on Amazon in its product category for over 3

years.

         16.   FenF has received no less than 3 patents that cover its YOGA TOES

GEMS ® product.

                                FenF’s Trademarks

         17.   FenF has acquired value, name and brand recognition, and goodwill in

the use of faceted gemstone handles in connection with its GEMS® Product as a

result of continual and substantial advertising, promotion, sale, and other interstate

commercial activity related to its GEMS® Product that dates back to at least

December 2010.

                                          5
Case 2:19-cv-13776-DPH-APP ECF No. 1 filed 12/23/19         PageID.6   Page 6 of 30




      18.    FenF has obtained Federal Trademark Registration Nos. 3,430,215 for

the mark YOGATOES® (“the ’215 registration”). A true and correct copy of the

’215 trademark registration is attached as Exhibit A. FenF has also obtained

Federal Trademark Registration No. 3,253,636 for the mark YOGA TOES® (“the

’636 registration”). A true and correct copy of the ’636 trademark registration is

attached as Exhibit B. FenF has also obtained Federal Trademark Registration No.

and 5,040,435 for the mark GEMS® (“the ’435 registration”) A true and correct

copy of the ’435 trademark registration is attached as Exhibit C.

      19.    The ’215 and ’636 registrations have become incontestable in

accordance with §15 of the Lanham Act, 15 U.S.C. § 1065.

      20.    FenF is also the owner of protectable federally registered trade dress

for a foot-therapy product that includes faceted gemstone handles, and has

obtained a Federal Trademark Registration, Registration No. 5,098,981 (“the ’981

trademark registration”), for the faceted gemstone handle design. A true and

correct copy of the ’981 trademark registration is attached to this Complaint as

Exhibit D.

      21.    FenF has the right to bring a cause of action for infringement of each

of the ’215, ’636, ’435 and ’981 trademark registrations.




                                         6
Case 2:19-cv-13776-DPH-APP ECF No. 1 filed 12/23/19         PageID.7   Page 7 of 30




                                FenF’s Copyrights

      22.    FenF is the owner of a copyright to a photograph of its GEMS®

Product, shown below in photograph D, and has registered that copyright with the

U.S. Copyright Office in accordance with applicable copyright statutes, Title 17

United States Code, such copyright being assigned Registration Number VA 2-

120-655 (“the ’655 copyright registration”). A true and correct copy of the ’655

copyright registration is attached to this Complaint as Exhibit E.




                 D: Copyrighted Photograph of GEMS® Product


      23.    FenF is the owner of a copyright to a photographs of its GEMS®

Product, shown below in photographs E - O, and has registered that copyright with



                                          7
Case 2:19-cv-13776-DPH-APP ECF No. 1 filed 12/23/19         PageID.8   Page 8 of 30




the U.S. Copyright Office in accordance with applicable copyright statutes, Title

17 United States Code, such copyright being assigned Registration Number VA 2-

100-631 (“the ’631 copyright registration”). A true and correct copy of the ’631

copyright registration is attached to this Complaint as Exhibit F.




                   Photograph E                            Photograph F




                  Photograph G                             Photograph H




                   Photograph I                            Photograph J




                                                           Photograph L
                  Photograph K


                                          8
Case 2:19-cv-13776-DPH-APP ECF No. 1 filed 12/23/19         PageID.9   Page 9 of 30




                  Photograph M                            Photograph N




                  Photograph O



      24.    FenF is the owner of a copyright to a photographs of its insert card for

the GEMS® Product, shown below in photograph P, and has registered that

copyright with the U.S. Copyright Office in accordance with applicable copyright

statutes, Title 17 United States Code, such copyright being assigned Registration

Number VA 2-097-251 (“the ’251 copyright registration”). A true and correct

copy of the ’251 copyright registration is attached to this Complaint as Exhibit G.




                                         9
Case 2:19-cv-13776-DPH-APP ECF No. 1 filed 12/23/19        PageID.10    Page 10 of 30




                           P. Photograph of FenF’s Insert Card

      25.    FenF has the right to bring a cause of action for infringement of the

’655, ’631 and ’251 copyright registrations

      26.    On information and belief, Defendant acquires and resells products

online at retailers such as shopify.com.

      27.    On information and belief, Defendant promotes, advertises, and offers

certain products for sale to the general public within the United States, including in

this District through its online presence.

                                             10
Case 2:19-cv-13776-DPH-APP ECF No. 1 filed 12/23/19        PageID.11    Page 11 of 30




      28.     Defendant offered for sale and continues to offer for sale the replicas

of FenF’s GEMS® Product (“hereafter sometimes referred to as “the Accused

Product”), as shown in pictures of screenshots of Defendant’s listing for YOGA

TOES GEMS below in pictures Q and R.




            Q and R: Portions of Defendant’s Listing for Replica GEMS® Product

      29.     Defendant sells the Accused Product which is a foot-therapy device

that is a counterfeit of FenF’s foot therapy device and that includes upstanding

elastic posts—each of which includes a faceted gemstone handle at a free end

thereof—that are configured on the foot-therapy product to separate a user's toes.

Defendant’s advertising for its product prominently bears FenF’s YogaToes® and

faceted     gemstone   marks.   A    representative   photograph   of   Defendant’s


                                         11
Case 2:19-cv-13776-DPH-APP ECF No. 1 filed 12/23/19     PageID.12   Page 12 of 30




advertisement of its counterfeit YogaToes Gems product packaging is also shown

in picture S and in Exhibit H to this Complaint.




      S. Portion of Defendant’s Listing for the Accused Product



      30.    Defendant’s advertisements show its packaging of its counterfeit

Accused product in a clear clamshell package having an insert card prominently

displaying FenF’s YogaToes® GEMS product mark. A representative photograph




                                         12
Case 2:19-cv-13776-DPH-APP ECF No. 1 filed 12/23/19       PageID.13   Page 13 of 30




of Defendants counterfeit Accused product in its packaging is also shown in

photograph S above and Exhibit H.

      31.    Defendant’s insert card is also reproduces and displays text that is

identical to the text contained on FenF’s insert card.

      32.    Defendant offers for sale the Accused Product while using the terms

“YOGA TOES” and “GEMS,” without authorization from FenF, in a way that is

likely to cause confusion as to the source of Defendant’s goods and/or as to

Defendant’s relationship with FenF.

      33.    The Accused Product that Defendant offers for sale includes

upstanding posts that are configured to separate a user’s toes.           Each of the

upstanding posts includes a faceted gemstone handle that is confusingly similar to

the faceted gemstone handles featured on FenF’s GEMS® Product and protected

by the ’981 trademark registration.

      34.    On the relevant webpage in which Defendant offers the Accused

Product for sale, Defendant displays unauthorized reproductions of FenF’s

copyrighted works that are the subject of the ’655, ’631 and ’251 copyright

registrations.

      35.    The Accused Product that Defendant offers for sale compete directly

with FenF’s Yoga Toes line of products for sales to the general public.




                                          13
Case 2:19-cv-13776-DPH-APP ECF No. 1 filed 12/23/19        PageID.14    Page 14 of 30




      36.    While    Defendant    uses    FenF’s   trademarks    and    copyrighted

photographs in its advertising, the counterfeit product it delivers is shown below in

Photograph T on top of its packaging:




                      T. Defendant’s Accused Product as delivered.




                                          14
Case 2:19-cv-13776-DPH-APP ECF No. 1 filed 12/23/19        PageID.15   Page 15 of 30




                   Count I – Violation of Section 32 of the Lanham Act
            Infringement/Counterfeiting of the ’215 Trademark Registration

      37.     FenF repeats and realleges the allegations contained in paragraphs 1

through 36 as if fully set forth herein.

      38.     Defendant has used, and is continuing to use, in interstate commerce

and without authorization from FenF, the mark YOGA TOES, which is a

reproduction, counterfeit and/or copy of FenF’s ’215 registration (Exhibit A), in

connection with the sale of the Accused Product in violation of Section 32(a) of the

Lanham Act, 15 U.S.C. § 1114.

      39.     Defendant’s use in commerce of the mark YOGA TOES in

connection with the sale, offering for sale, distribution, or advertising of the

Accused Product is likely to cause confusion, to cause mistake, and/or to deceive

purchasers as to the source of the Defendant’s products or as to Defendant’s

affiliation, connection, approval, sponsorship, or association with FenF.

      40.     Defendant’s actions constitute infringement and counterfeiting of

FenF’s federally registered trademark for the Yoga Toes mark (the ’215

registration, Exhibit A) in violation of Section 32(a) of the Lanham Act, 15 U.S.C.

§ 1114.

      41.     Defendant’s use of the mark YOGA TOES in connection with the

sale, offering for sale, distribution, and/or advertising of the Accused Product in

interstate commerce has caused, is causing, and will continue to cause damage to

                                           15
Case 2:19-cv-13776-DPH-APP ECF No. 1 filed 12/23/19       PageID.16   Page 16 of 30




FenF's business, reputation, goodwill, profits, and the strength of FenF’s federally

registered trademark rights.

      42.    On information and belief, Defendant used the federally registered

trademark symbol “®” in its advertising including on the packaging next to the

term Yoga Toes. Defendant knows Defendant does not have a federal trademark

registration for the mark Yoga Toes and that the use of the Yoga Toes was a

counterfeit mark. Defendant was actively aware of FenF and its trademark rights

in the YOGA TOES® mark of the ’215 registration when Defendant began selling

the Accused Product, yet proceeded anyway to use the mark Yoga Toes, including

the registered trademark symbol, and is continuing to do so, thus rendering

Defendant's use of a reproduction, counterfeit and/or copy of FenF’s registered

trademark willful and deliberate.

             Count II – Violation of Section 32 of the Lanham Act
             Infringement/Counterfeiting of the ’636 Trademark Registration

      43.    FenF repeats and realleges the allegations contained in paragraphs 1

through 42 as if fully set forth herein.

      44.    Defendant has used, and is continuing to use, in interstate commerce

and without authorization from FenF, the mark YOGATOES, which is a

reproduction, counterfeit and/or copy of FenF’s ’636 registration (Exhibit B), in

connection with the sale of the Accused Product in violation of Section 32(a) of the

Lanham Act, 15 U.S.C. § 1114.

                                           16
Case 2:19-cv-13776-DPH-APP ECF No. 1 filed 12/23/19        PageID.17   Page 17 of 30




      45.    Defendant’s use in commerce of the mark YOGA TOES in

connection with the sale, offering for sale, distribution, or advertising of the

Accused Product is likely to cause confusion, to cause mistake, and/or to deceive

purchasers as to the source of the Defendant’s products or as to Defendant’s

affiliation, connection, approval, sponsorship, or association with FenF.

      46.    Defendant’s actions constitute infringement and counterfeiting of

FenF’s federally registered trademark for the YOGA TOES® mark (the ’636

registration, Exhibit B) in violation of Section 32(a) of the Lanham Act, 15 U.S.C.

§ 1114.

      47.    Defendant’s use of the mark YOGA TOES in connection with the

sale, offering for sale, distribution, and/or advertising of the Accused Product in

interstate commerce has caused, is causing, and will continue to cause damage to

FenF's business, reputation, goodwill, profits, and the strength of FenF’s federally

registered trademark rights.

      48.    On information and belief, Defendant used the federally registered

trademark symbol “®” in its advertising including on the packaging next to the

term Yoga Toes. Defendant knows Defendant does not have a federal trademark

registration for the mark Yoga Toes and that the use of the Yoga Toes was a

counterfeit mark. Defendant was actively aware of FenF and its trademark rights

in the Yoga Toes® mark of the ’636 registration when Defendant began selling the



                                         17
Case 2:19-cv-13776-DPH-APP ECF No. 1 filed 12/23/19       PageID.18   Page 18 of 30




Accused Product, yet proceeded anyway to use the mark Yoga Toes, including the

registered trademark symbol, and is continuing to do so, thus rendering

Defendant's use of a reproduction, counterfeit and/or copy of FenF’s registered

trademark willful and deliberate.

             Count III - Violation of Section 32 of the Lanham Act
             Infringement/Counterfeiting of the ’636 Trademark Registration

      49.    FenF repeats and realleges the allegations contained in paragraphs 1

through 48 as if fully set forth herein.

      50.    Defendant has used, and is continuing to use, in interstate commerce

and without authorization from FenF, the mark GEMS affixed to the packaging for

the Accused Product which are a reproduction, counterfeit and/or copy of FenF’s

’435 registration (Exhibit C), in connection with the sale of the Accused Product in

violation of Section 32(a) of the Lanham Act, 15 U.S.C. § 1114.

      51.    Defendant’s use in commerce of the mark GEMS in connection with

the sale, offering for sale, distribution, or advertising of the Accused Product is

likely to cause confusion, to cause mistake, and/or to deceive purchasers as to the

source of the Defendant’s products or as to Defendant’s affiliation, connection,

approval, sponsorship, or association with FenF.

      52.    Defendant’s actions constitute infringement and counterfeiting of

FenF’s federally registered trademark for the GEMS® mark (the ’435 registration,

Exhibit C) in violation of Section 32(a) of the Lanham Act, 15 U.S.C. § 1114

                                           18
Case 2:19-cv-13776-DPH-APP ECF No. 1 filed 12/23/19       PageID.19   Page 19 of 30




      53.    Defendant’s use of the mark GEMS® in connection with the sale,

offering for sale, distribution, and/or advertising of the Accused Product in

interstate commerce has caused, is causing, and will continue to cause damage to

FenF's business, reputation, goodwill, profits, and the strength of FenF’s federally

registered trademark rights.

      54.    On information and belief, Defendant placed the federally registered

trademark symbol “®” on its packaging next to the term GEMS. Defendant knows

Defendant does not have a federal trademark registration for the mark GEMS and

that the use of the GEMS was counterfeit mark. Defendant also sold the Accused

Product on FenF’s Amazon listing. Defendant was actively aware of FenF and its

trademark rights in the GEMS® mark of the ’435 registration when Defendant

began selling the Accused Product, yet proceeded anyway to use the mark GEMS,

including the registered trademark symbol, and is continuing to do so, thus

rendering Defendant 's use of a reproduction, counterfeit and/or copy of FenF’s

registered trademark willful and deliberate.



             Count IV - Violation of Section 32 of the Lanham Act
       Infringement/Counterfeiting of the ’981 Trademark Registration

      55.    FenF repeats and realleges the allegations contained in paragraphs 1

through 54 as if fully set forth herein.




                                           19
Case 2:19-cv-13776-DPH-APP ECF No. 1 filed 12/23/19       PageID.20    Page 20 of 30




      56.   The faceted gemstone handles of FenF’s GEMS® product are

non-functional and have acquired secondary meaning through long and sustained

use in interstate commerce and through substantial advertising, promotion, and

sales of FenF’s GEMS® product, and are the subject of the ’981 registration

owned by FenF.

      57.   Defendant has used, and is continuing to use, in interstate commerce

and without authorization from FenF, a reproduction, counterfeit, copy and/or

colorable imitation of FenF’s ’981 trademark registration (Exhibit D) through its

advertising, promotion, distribution, and offering for sale of the Accused Product,

which includes upstanding posts having the faceted gemstone handles.

      58.   Defendant’s use in commerce of a reproduction, counterfeit, copy

and/or colorable imitation of FenF’s ’981 trademark registration in connection with

its advertising, promotion, distribution, and offering for sale of the Accused

Product is likely to cause confusion, to cause mistake, and/or to deceive purchasers

as to the source of the its product or as to Defendant’s affiliation, connection,

approval, sponsorship, or association with FenF.

      59.   Defendant’s actions constitute infringement and counterfeiting of

FenF’s federally registered trademark for the faceted gemstone handle (the ’981

Registration, Exhibit D) in violation of Section 32(a) of the Lanham Act, 15 U.S.C.

§ 1114.



                                        20
Case 2:19-cv-13776-DPH-APP ECF No. 1 filed 12/23/19        PageID.21   Page 21 of 30




      60.    Defendant’s use of FenF’s registered trademark in connection with the

use of faceted gemstone handles as part of the Accused Product it sells in interstate

commerce has caused, is causing, and will continue to cause damage to FenF’s

business, reputation, goodwill, profits, and the strength of FenF’s federally

registered trademark rights.

      61.    On information and belief, Defendant was actively aware of FenF and

its trademark rights in the faceted gemstone handles of FenF’s GEMS® Product

when Defendant began selling the Accused Product, yet proceeded anyway to use a

reproduction, counterfeit, copy and/or colorable imitation of FenF’s ’981

trademark registration, and is continuing to do so, thus rendering Defendant’s use

of a reproduction, counterfeit and/or copy of FenF’s registered trademark willful

and deliberate.

                       Count V –Violation of 17 U.S.C. §502
                  Infringement of the ’655 Copyright Registration

      62.    FenF repeats and realleges the allegation contained in paragraphs 1

through 61 as if fully set forth herein.

      63.    Defendant has infringed, and continues to infringe, the ’655 copyright

registration by displaying FenF’s copyrighted photograph on a website in

connection with the advertising, promotion, and offering for sale of the Accused

Product without authorization or approval from FenF.




                                           21
Case 2:19-cv-13776-DPH-APP ECF No. 1 filed 12/23/19       PageID.22    Page 22 of 30




      64.     Defendant’s reproduction of FenF’s copyrighted photograph and its

infringement of FenF’s copyright has been, and continues to be, willful and

deliberate.

      65.     Defendant’s infringement of FenF’s copyright has caused, is causing,

and will continue to cause irreparable injury to FenF.

                           Count VI –Violation of 17 U.S.C. §502
                      Infringement of the ’631 Copyright Registration

      66.     FenF repeats and realleges the allegation contained in paragraphs 1

through 65 as if fully set forth herein.

      67.     Defendant has infringed, and continues to infringe, the ’631 copyright

registration by displaying FenF’s copyrighted photograph on a website in

connection with the advertising, promotion, and offering for sale of the Accused

Product without authorization or approval from FenF.

      68.     Defendant’s reproduction of FenF’s copyrighted photograph and its

infringement of FenF’s copyright has been, and continues to be, willful and

deliberate.

      69.     Defendant’s infringement of FenF’s copyright has caused, is causing,

and will continue to cause irreparable injury to FenF.




                                           22
Case 2:19-cv-13776-DPH-APP ECF No. 1 filed 12/23/19       PageID.23    Page 23 of 30




                     Count VII - Violation of 17 U.S.C. §502
                  Infringement of the ’251 Copyright Registration

      70.      FenF repeats and realleges the allegations contained in paragraphs 1

through 69 as if fully set forth herein.

      71.     Defendant has infringed, and continues to infringe, the ’251 copyright

registration by displaying FenF’s copyrighted photograph on a website in

connection with the advertising, promotion, and offering for sale of the Accused

Product without authorization or approval from FenF.

      72.     Defendant’s reproduction of FenF’s copyrighted photograph and its

infringement of FenF’s copyright has been, and continues to be, willful and

deliberate.

      73.     Defendant’s infringement of FenF’s copyright has caused, is causing,

and will continue to cause irreparable injury to FenF.

               Count VIII – Violation of Section 43(a) of the Lanham Act
                                   False Advertising

      74.     FenF repeats and realleges the allegations contained in paragraphs 1

through 73 as if fully set forth herein.

      75.     Defendant advertised its product as “patented.” Defendant specifically

states “ With its easy-fit patented design, GEMS…” and “the patented design of

GEMS…” Exhibit H.




                                           23
Case 2:19-cv-13776-DPH-APP ECF No. 1 filed 12/23/19        PageID.24     Page 24 of 30




      76.    Defendant neither owns nor is a licensee of any patent covering the

Accused Product that it actually sells.

      77.    Defendant’s use in commerce of the “patent” designation constitutes

a false or misleading description of fact, or false or misleading representation of

fact, which in commercial advertising or promotion, misrepresents the nature,

characteristics, qualities of the Accused Product as being patented when it is not.

      78.    Defendant’s actions constitute false descriptions in violation of

Section 43(a) of the Lanham Act, 15 U.S.C. § 1125(a).

      79.    Defendant’s false representation that the Accused Product is patented

has caused, is causing, and will continue to cause damage to FenF's business,

reputation, goodwill, profits, and the strength of FenF’s federally registered

trademark rights and copyright rights as well as FenF’s patent rights.

      80.    Defendant knows Defendant is neither an owner nor is a licensee of

any patent covering the Accused Product yet proceeded anyway to use the

“patented” designation in connection with the commercial advertising and

promotion of the Accused Product, thus rendering Defendant's false or misleading

representation of fact willful and deliberate.




                                          24
Case 2:19-cv-13776-DPH-APP ECF No. 1 filed 12/23/19        PageID.25   Page 25 of 30




                             RELIEF REQUESTED

        WHEREFORE, FenF respectfully requests that this Court enter a judgment

that:

        A.   Finds that Defendant’s use of the term YOGA TOES in connection

with its offer for sale and sale of the Accused Product infringes and constitutes a

counterfeit of FenF’s ’215 trademark registration in violation of 15 U.S.C. § 1114.

        B.   Finds that Defendant’s use of the term YOGA TOES in connection

with its offer for sale and sale of the Accused Product infringes and constitutes a

counterfeit of FenF’s ’636 trademark registration in violation of 15 U.S.C. § 1114.

        C.   Finds that Defendant’s use of the term GEMS® in connection with its

offer for sale and sale of the Accused Product infringes and constitutes a

counterfeit of FenF’s ’435 trademark registration in violation of 15 U.S.C. § 1114;

        D.   Finds Defendant’s use in commerce of a reproduction, counterfeit,

copy and/or colorable imitation of faceted gemstone handles that are the subject of

FenF’s ’981 registration infringes and constitutes a counterfeit of FenF’s ’981

trademark registration in violation of 15 U.S.C. § 1114;

        E.   Awards FenF profits gained by Defendant as a result of Defendant’s

infringement of any of the ’215 trademark registration; the ’636 trademark

registration, the ’435 trademark registration and the ’981 trademark registration,

increased to an amount this Court deems just, pursuant 15 U.S.C. § 1117;



                                        25
Case 2:19-cv-13776-DPH-APP ECF No. 1 filed 12/23/19          PageID.26    Page 26 of 30




      F.     Awards FenF actual damages sustained as a result of Defendant’s

infringement and counterfeiting of any of the ’215 trademark registration; the ’636

trademark registration, the ’435 trademark registration and the ’981 trademark

registration, increased by up to three times, pursuant 15 U.S.C. § 1117;

      G.     Alternatively awards FenF Statutory Damages for Defendants use of a

counterfeit mark pursuant to 15 U.S.C. § 1117 (C) of not less than $1,000 and up

to $2,000,000, for willful infringement, per counterfeit mark per type of goods or

services sold, offered for sale, or distributed as the Court considers just.

      H.     Awards FenF three times the profits or actual damages, whichever

amount is greater together with reasonable attorney’s fees, as a result of

Defendant’s counterfeiting, pursuant to 15 U.S.C. § 1117(b);

      I.     Awards FenF its costs and any additional damages to which FenF is

entitled as a result of Defendant’s infringement and counterfeiting of any of the

’215 trademark registration; the ’636 trademark registration, the ’435 trademark

registration and the ’981 trademark registration;

      J.     Finds this case to be exceptional and awards FenF its reasonable

attorney fees pursuant 15 U.S.C. § 1117;

      K.     Orders Defendant and its officers, directors, agents, servants,

employees, successors, assigns, and all persons in active concert or participation

with it, be preliminarily and permanently enjoined from infringing the ’215



                                          26
Case 2:19-cv-13776-DPH-APP ECF No. 1 filed 12/23/19        PageID.27   Page 27 of 30




trademark registration; the ’636 trademark registration, the ’435 trademark

registration and the ’981 trademark registration;

      L.     Orders Defendant to recall from any distributors, shippers, resellers,

retailers, or wholesalers any and all advertising, products, packaging or any other

items that infringe the ’215 trademark registration; the ’636 trademark registration,

the ’435 trademark registration and the ’981 trademark registration;

      M.     Orders Defendant to deliver to FenF any and all advertising, products,

packaging, or any other items that infringe any of the ’215 trademark registration;

the ’636 trademark registration, the ’435 trademark registration and the ’981

trademark registration;

      N.     Finds Defendant’s unauthorized reproduction and displaying of

FenF’s copyrighted photograph, which is the subject of any of the ’655 copyright

registration, the ‘631 or the ’251 copyright registration, infringes the ’655

copyright registration, the ‘631 copyright registration and/or the ’251 registration

in violation of 17 U.S.C. § 501;

      O.     Awards FenF damages to compensate for Defendant’s copyright

infringement pursuant to 17 U.S.C. § 504, including FenF’s actual damages and

any additional profits of Defendant or, in the alternative, statutory damages of up

to $150,000.00 per work infringed because of the willful nature of Defendant’s

infringement;



                                         27
Case 2:19-cv-13776-DPH-APP ECF No. 1 filed 12/23/19        PageID.28    Page 28 of 30




      P.     Awards FenF its full costs, including attorney fees, stemming from

Defendant’s copyright infringement pursuant to 17 U.S.C. § 505;

      Q.     Orders the impounding of all items that violate the exclusive rights of

FenF in its registered copyrights pursuant to 17 U.S.C. § 503;

      R.     Orders Defendant and its officers, directors, agents, servants,

employees, successors, assigns, and all persons in active concert or participation

with Defendant, be preliminarily and permanently enjoined from infringing the

’655 copyright registration, the ’631 copyright registration and the ’251

registration pursuant to 17 U.S.C. § 502.

      S.     Finds Defendant’s use in commerce of the “patented” designation in

connection with the advertising or promotion of the Accused Product constitutes a

false or misleading description of fact, or false or misleading representation of fact

in violation of 15 U.S.C. § 1125(a);

      T.     Awards FenF profits gained by Defendant as a result of Defendant’s

violation of 15 U.S.C. § 1125(a) increased to an amount this Court deems just,

pursuant 15 U.S.C. § 1117;

      U.     Awards FenF actual damages sustained as a result of Defendant’s

violation of 15 U.S.C. § 1125(a), increased by up to three times, pursuant 15

U.S.C. § 1117;




                                         28
Case 2:19-cv-13776-DPH-APP ECF No. 1 filed 12/23/19       PageID.29   Page 29 of 30




       V.    Finds this case to be exceptional and awards FenF its reasonable

 attorney fees pursuant 15 U.S.C. § 1117; and

       W.    Orders Defendant and its officers, directors, agents, servants,

 employees, successors, assigns, and all persons in active concert or participation

 with it, be preliminarily and permanently enjoined from representing that the

 Accused Product is patented when it is not.

                                         Respectfully submitted,


Dated: December 23, 2019                By: /s/ Richard W. Hoffmann
                                        RICHARD W. HOFFMANN (P42352)
                                        MICHAEL J. DRUZINSKI (P72711)
                                        Reising Ethington PC
                                        755 W. Big Beaver Road, Suite 1850
                                        Troy, Michigan 48084
                                        Telephone: (248) 689-3500
                                        E-mail: hoffmann@reising.com
                                                 druzinski@reising.com

                                        Attorneys for Plaintiff FenF, LLC




                                         29
Case 2:19-cv-13776-DPH-APP ECF No. 1 filed 12/23/19         PageID.30   Page 30 of 30




                          JURY TRIAL DEMANDED

      FenF demands a jury trial on all issues so triable.


                                         Respectfully submitted,

Dated: December 23, 2019                By: /s/ Richard W. Hoffmann
                                        RICHARD W. HOFFMANN (P42352)
                                        MICHAEL J. DRUZINSKI (P72711)
                                        Reising Ethington P.C.
                                        755 W. Big Beaver Road, Suite 1850
                                        Troy, Michigan 48084
                                        Telephone: (248) 689-3500
                                        E-mail: hoffmann@reising.com
                                                 druzinski@reising.com

                                        Attorneys for Plaintiff FenF, LLC




                                         30
